Citation Nr: 1015719	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
miscarriage, to include an acquired psychiatric disorder 
claimed as depression and mental anguish, secondary to 
anthrax inoculations.

2.  Entitlement to an increased rating for bursitis of the 
right knee, rated as 30 percent disabling prior to January 3, 
2007, 40 percent disabling prior to January 17, 2008 and 50 
percent disabling as of January 17, 2008.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to February 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2005 from the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a rating in excess of 10 percent for 
bursitis of the right knee.  While the issue was on appeal, 
the RO granted a 30 percent rating effective the date of the 
increased rating claim, in an October 2006 rating action. 

This matter also comes before the Board from an August 2007 
RO rating that denied service connection for what was 
classified as residuals of anthrax shots.  

A review of the Veteran's contentions regarding the service 
connection claim reflects that she is actually claiming 
service connection for residuals of a miscarriage in the 
nature of an acquired psychiatric disorder, which she refers 
to as mental anguish in a December 2009 written statement and 
described as "depression" in an April 2009 statement.  She 
has alleged that the miscarriage was due to anthrax shots 
received in service.  Therefore the Board is characterizing 
this issue to reflect the actual nature of this claim.

Regarding the increased rating issue for the right knee, the 
Board remanded this matter in May 2008 for further 
development.  Following the receipt of additional evidence, 
the RO in a November 2008 rating decision granted an 
increased rating staged to 40 percent disabling from January 
3, 2007 to January 17, 2008 and 50 percent disabling as of 
January 17, 2008.  The 30 percent rating remained in effect 
prior to January 3, 2007.  The RO then declared that this 
rating constituted a full grant of benefits, and ceased 
further development and adjudication of this issue.  However 
the Veteran has not submitted a written withdrawal of this 
matter, and as this matter is less than the maximum allowable 
amount, it remains in appellate status.  AB v. Brown.   The 
matter has been returned to the Board for further 
adjudication.  The Board is recharacterizing this issue to 
reflect the staged increases.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds it is necessary to remand the issues on 
appeal for further evidentiary development and to address due 
process concerns.  Regarding the issue of entitlement to 
service connection for the claimed residuals of miscarriage, 
it appears that complete service treatment records have yet 
to be obtained, and examination is necessary to ascertain 
whether the Veteran has a current psychiatric disorder 
related to service.  

Regarding the issue of entitlement to an increased rating for 
the right knee disorder, due process concerns require further 
clarification as to whether the Veteran is satisfied with the 
November 2008 rating decision that granted staged increased 
ratings as described above and wishes to withdraw this issue 
from appellate status.  If she wishes to continue this 
appeal, further development and adjudication by the AOJ will 
be necessary.  

First, in regards to the service connection claim for claimed 
residuals of anthrax injections, the Veteran is noted to have 
submitted a copy of a January 1999 ultrasound taken during 
active duty which shows that when she was apparently 12 weeks 
pregnant her fetus was only 8 weeks and 6 days in gestational 
age and had no signs of heartbeat.  The findings were 
inconclusive as to whether this showed an early viable 
gestation with discordant gestational dates, versus an 
intrauterine fetal demise.  Further tests were recommended to 
differentiate these findings.  The Veteran has alleged that 
further tests revealed that her fetus had died and she had to 
undergo a surgical procedure to remove the fetus.  The 
available service treatment records do not include such 
records of this procedure that apparently took place during 
active service.  The records do show that she was pregnant 
again in January and February 2000, prior to discharge.  

The service treatment records also show that the Veteran gave 
a history of treatment for major depression in 1998 in the 
January 2000 separation examination's report of medical 
history.  The actual treatment records for depression are not 
shown in the record, and an effort must be made to obtain 
these records, as they may be relevant to this current claim 
for alleged mental anguish.  In cases where the Veteran's 
service treatment records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the Veteran in developing facts pertinent to his or 
her claims in a case where service treatment records are 
presumed destroyed includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  Where the claimant's service treatment records 
have been destroyed or lost, the Board has a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service treatment records are missing. A non-exhaustive list 
of documents that may be substituted for service treatment 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a Veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations. VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

If the appellant's complete service treatment records cannot 
be located, the AOJ must take necessary steps to identify and 
obtain alternate records for the appellant.

Moreover, it is noted that the currently available evidence 
includes an ultrasound showing a possible fetal demise in 
January 1999, prior to the documented anthrax shots shown in 
August and September 1999.  The Board notes that if 
additional records confirm that a fetal death took place 
during service, the actual cause of such death due to claimed 
anthrax injections is immaterial to this claim, as the fetal 
death would be confirmed to have been incurred in service.  

Furthermore in light of the apparent psychiatric complaints 
treated in service, examination to determine whether she has 
a current psychiatric disorder related to the inservice 
psychiatric complaints is necessary, regardless of whether 
such records are obtained.  

In regards to the issue of entitlement to an increased rating 
for the right knee disorder, the Board notes that the 
November 2008 rating decision which granted an increased 
rating staged to 40 percent disabling from January 3, 2007 to 
January 17, 2008 and 50 percent disabling as of January 17, 
2008, contained the following statement.  "As an evaluation 
of 50 percent is the maximum possible evaluation for this 
disability, this issue is considered resolved in full.  No 
further action is required."  

Such statement is clearly incorrect, not only in that the 
Veteran could still be entitled to potentially as much as a 
100 percent rating for the knee disability including on an 
extraschedular basis, but also in light of the fact that the 
knee was evaluated in staged ratings less than 50 percent 
disabling from the pendency of the claim up to January 17, 
2008.  Thus, without a written withdrawal of this appeal (or 
withdrawal done at a hearing), this matter remains in 
appellate status.  38 C.F.R. § 20.204.  Neither the Veteran 
nor her representative has submitted such a withdrawal.  
However, there has not been any further arguments submitted 
by the Veteran or her representative regarding this issue 
since the November 2008 rating was issued.  Thus 
clarification is needed to determine whether the Veteran is 
satisfied with the outcome of the November 2008 rating 
decision granting the staged increases for the right knee, 
and if so, she needs to execute a written withdrawal of this 
claim.  

If the Veteran does not opt to withdraw this increased rating 
issue from appellate status, the AOJ will need to conduct 
further development of this evidence, since development and 
adjudication of this issue was stopped after the November 
2008 rating.  The Board notes that the most recent VA 
examination addressing the severity of the right knee 
disability is from January 2008, more than 2 years ago.  This 
examination pointed to further physical therapy that was to 
be undertaken in the next year.  Some additional records were 
obtained extending up to October 2008.  However, given the 
lapse of time, additional records subsequent to this date 
will need to be obtained and another examination will need to 
be conducted, if this matter is not withdrawn from appellate 
status. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps 
to secure all complete service treatment 
records or alternative records for the 
Veteran showing treatment for an apparent 
fetal death during pregnancy and/or any 
treatment for psychiatric complaints 
through official channels including the 
NPRC or any other appropriate source, 
including the appellant, as per the 
procedures set forth in VA Adjudication 
Procedure Manual, Manual M21- 1, Part III, 
paragraph 4.25(c) and 4.29, if so 
warranted.  Any and all records obtained 
should be associated with the claims file. 
If there are no records, the AOJ should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

2.  Thereafter the AOJ should schedule the 
Veteran for a VA psychiatric examination 
to determine the nature and etiology of 
the Veteran's claimed psychiatric 
disorder.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail. The 
examiner should address the following:  
Does the Veteran have any current, chronic 
psychiatric disability?  If so, is it at 
least as likely as not that any current 
psychiatric disorder began in service or 
is related to any incident in service to 
include having sustained a fetal death 
during service?  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

3.  The AOJ should send a letter to the 
Veteran and her representative, requesting 
that she clarify whether she wishes to 
withdraw her appeal of the issue of 
entitlement to increased rating for 
bursitis of the right knee, rated as 30 
percent disabling prior to January 3, 
2007, 40 percent disabling prior to 
January 17, 2008 and 50 percent disabling 
as of January 17, 2008.  She should be 
provided with the appropriate documents 
with which to execute such a withdrawal in 
writing and be provided an appropriate 
amount of time in which to do so. 

4.  Only if the Veteran declines to 
withdraw her appeal of the issue of 
entitlement to increased rating for 
bursitis of the right knee, rated as 30 
percent disabling prior to January 3, 
2007, 40 percent disabling prior to 
January 17, 2008 and 50 percent disabling 
as of January 17, 2008, should the AOJ s 
proceed with the following actions.  

(a)  The AOJ should contact the Veteran 
to determine the names, addresses, and 
dates of treatments of any and all VA 
and private medical care providers, who 
treated her right knee disorder since 
2008. After securing the necessary 
release(s), the AOJ should obtain these 
records. All correspondence, as well as 
any treatment records obtained, should 
be made a part of the claims folder.  
If private treatment is reported and 
those records are not obtained, the 
Veteran and her representative should 
be provided with information concerning 
the negative results and afforded an 
opportunity to obtain the records. 38 
C.F.R. § 3.159 (2009).

(b)  Thereafter following completion of 
(a), the AOJ should schedule the 
Veteran for a VA orthopedic examination 
to determine the nature and extent of 
her service-connected right knee 
disabilities in accordance with the 
latest AMIE worksheet for rating knee 
disorders.  The claims file should be 
made available to the examiner for 
review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies 
should be conducted, to include X-rays.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and note (1) whether 
the Veteran does or does not have 
recurrent subluxation or lateral 
instability of the right knee, (2) 
whether arthritis of the right knee is 
shown by X-ray and if so, the extent of 
such arthritis (3) the active and 
passive range of motion of the right 
knee in degrees.  The examiner also 
should comment on the functional 
limitations caused by the Veteran's 
service-connected right knee 
disability.  It is also requested that 
the examiner address the following 
questions.  Does the right knee 
disability cause weakened movement, 
excess fatigability, incoordination, 
pain on movement, swelling, deformity, 
or atrophy?  If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in 
the range of motion that pain is 
elicited as well as the severity of 
such pain.  With respect to subjective 
complaints of pain, the examiner should 
comment on whether the subjective 
complaints are supported by objective 
findings, whether any pain is visibly 
manifested upon palpation and movement 
of the knee, and whether there are any 
other objective manifestations that 
would demonstrate disuse or functional 
impairment of the knee due to pain 
attributable to the service-connected 
disability.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the claim or claims, which 
remain on appeal.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on her claims.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


